                                               Case 20-50176                  Doc 2     Filed 02/18/20       Page 1 of 11
NCMB Chapter 13 Plan (1/1/20)

                                                                          UNITED STATES BANKRUPTCY COURT
                                                                         MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Brian                                                            France                         Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                   and list below the sections of the
                                                                                                                      plan that have changed.
 Debtor 2:               LaShawnda                              Denise                    France
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-5081

 SSN# Debtor 2: XXX-XX-                     xxx-xx-2117


                                                                                CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a               Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will                                     Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                         Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

 Section 2:           Payments.

2.1 Plan length. The applicable commitment period is:
            36 Months

                  60 Months

2.2 Payments. The Debtor will make payments to the Trustee as follows:

        $422.00 per Month for 60 month(s)

        Additional payments               NONE

APPENDIX D                                                                            Chapter 13 Plan                                        Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                               Case 20-50176          Doc 2       Filed 02/18/20          Page 2 of 11


      The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
      payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

2.3 Liquidation value.

      a.      The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after
             allowable exemptions, is estimated to be $ 0.00 .

      b.       Classes of unsecured claims are established, if necessary, based on liquidation value requirements as follows:

             Class            - Allowed unsecured claims of          with a liquidation value requirement of $        .

             Class            - Allowed unsecured claims of          with a liquidation value requirement of $        .

             Class            - Allowed joint unsecured claims of         with a liquidation value requirement of $       .

      c.     Due to liquidation value requirements, interest at              per annum will be paid to allowed priority and non-priority unsecured claims as
             provided below:

                  Interest to all allowed priority and non-priority unsecured claims.

                  Interest to allowed priority and non-priority claims in Class         .

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

           The Attorney for the Debtor will be paid the presumptive base fee of $ 4500.00 . The Attorney has received $ 0                         from the Debtor
        pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $                 from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

             The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other priority claims to be paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b.        To Be Paid by Trustee

                           Creditor                                                                          Estimated Priority Claim
 Forsyth County Tax Collector                                                                                                                                    $0.00
 Internal Revenue Service                                                                                                                                        $0.00
 NC Department of Revenue                                                                                                                                      $338.04

 Section 4:           Secured Claims.

4.1 Real Property – Claims secured solely by Debtor’s principal residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

4.2 Real Property – Claims secured by real property other than by Debtor’s principal residence AND claims secured by Debtor’s principal
     residence and additional collateral.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                               Case 20-50176                      Doc 2      Filed 02/18/20           Page 3 of 11


        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.

4.3 Personal property secured claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims secured by personal property to be paid in full.

             Creditor                        Collateral                     Estimated                   Monthly            Interest        Adequate             Number of
                                                                              Claim                     Payment              Rate          Protection           Adequate
                                                                                                                                            Payment             Protection
                                                                                                                                                                Payments
 -NONE-

        c.         Claims secured by personal property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated                   Monthly            Interest        Adequate             Number of
                                                                              Claim                     Payment              Rate          Protection           Adequate
                                                                                                                                            Payment             Protection
                                                                                                                                                                Payments
 -NONE-

        d.         Request for valuation to treat claims as secured to the value of the collateral and any amount in excess as unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated             Collateral          Value of       Amount of     Amount of           Monthly         Interest   Adequate          Number
                           Amount of                                 Collateral       Claims    Secured Claim         Payment           Rate     Protection           of
                           Total Claim                                               Senior to                                                    Payment         Adequate
                                                                                    Creditor's                                                                    Protection
                                                                                       Claim                                                                      Payments
 Lendmark                     $4,367.20 2004                         $3,352.50            $0.00    $3,352.50              $66.00       6.75%            $0.00
 Financial                              Mazda
 Services,                              Mazda6
 LLC
 North State                  $8,192.96 2008                         $5,490.00             $0.00        $5,490.00        $108.00       6.75%            $0.00
 Acceptance,                             Lincoln
 L.L.C.                                  MKX V6
 NC                           $41,584.03 All Personal                 $7,179.80            $0.00        $7,179.80         $135.00       5.00%           $0.00
 Department                              Property
 of Revenue                              not
                                         otherwise
                                         exempt

        e.        Maintenance of payments and cure of default.

              Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim should reflect
              arrearage through the petition date. For claims being paid by the Trustee, the Trustee will commence disbursements of installment
              payments the month after confirmation and any filed arrearage claims will be adjusted accordingly. Amounts stated on a proof of claim
              as adjusted to include post-petition payments through the month of confirmation, will control over any contrary amounts listed below
              for the installment payment and the arrearage.

               Creditor                                 Collateral                        Installment               Estimated Arrearage           Pre-Confirmation
                                                                                           Payment                  Amount on Petition           Adequate Protection
                                                                                                                           Date                       Payments
 -NONE-

The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                               Case 20-50176                Doc 2        Filed 02/18/20          Page 4 of 11

headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority unsecured claims not separately classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full. There
        is no requirement for a distribution to nonpriority unsecured claims except as provided in Section 2.3 or 6.

        a.      The minimum sum of $ 0                      will be paid pro rata to nonpriority unsecured claims due to the following:

                             Disposable Income

                             Other

        b.      Allowed non-priority unsecured claims will be paid in full with interest at                 % per annum due to all disposable income not being
                     applied to the plan payment.

6.2 Separately classified nonpriority unsecured claims.


        a.      None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens or transfers are reserved and confirmation of
         the plan is without res judicata effect as to any action to avoid a lien or transfer.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                               Case 20-50176         Doc 2     Filed 02/18/20          Page 5 of 11

        g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
        h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
            any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an Attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in NCMB Chapter 13 Plan, other than any nonstandard provisions
included in Section 9.

Signature(s):

If the Debtor(s) do not have an Attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The Attorney for the
Debtor(s), if any, must sign below.

        /s/ Brian France                                                           /s/ LaShawnda Denise France
        Brian France                                                               LaShawnda Denise France
        Signature of Debtor 1                                                      Signature of Debtor 2

        Executed on           February 18, 2020                                    Executed on     February 18, 2020
                              mm/dd/yyyy                                                           mm/dd/yyyy


 /s/ Brandi L. Richardson                                                         Date:   February 18, 2020
 Brandi L. Richardson 38699
 Signature of Attorney for Debtor(s)

 Address:              PO Box 840

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                               Case 20-50176         Doc 2   Filed 02/18/20   Page 6 of 11

                       Reidsville, NC 27323
 Telephone:            336-348-1241
 State Bar No:         38699 NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                               Case 20-50176             Doc 2        Filed 02/18/20      Page 7 of 11

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Brian France                                                              )        Case No.
        LaShawnda Denise France                                                   )
        4841 Diane Court                                                          )
                         (address)                                                )
        Walkertown NC 27051-0000                                                  )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-5081                                                          )
 SS# XXX-XX- xxx-xx-2117                                                          )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the plan was served by first class mail, postage prepaid , to the following parties at their respective
addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402

Kathryn L. Bringle
Chapter 13 Trustee
Winston-Salem Division
Post Office Box 2115
Winston-Salem, NC 27102-2115

 Acceptance Now
 444 Highway 96 E
 Saint Paul, MN 55127
 Affiliated Acceptance Corporation
 PO Box 790001
 Sunrise Beach, MO 65079
 Affiliated Management Services, Inc.
 5651 Broadmoor
 Mission, KS 66202
 Allegacy Federal Credit Union
 PO Box 26043
 Winston Salem, NC 27114
 Allied Collection Service
 9301 Oakdale Avenue, Suite 205
 Chatsworth, CA 91311
 Allied Collection Services
 1607 Central Avenue
 Columbus, IN 47201
 Ashley Funding
 c/o Resurgent Capital Services
 PO Box 10587
 Greenville, SC 29603
 AT&T Mobility II LLC
 AT&T Services, Inc.
 Karen A. Cavagnaro, Paralegal
 One AT&T Way, Suite 3A104
 Bedminster, NJ 07921
 Attorney General of the United States
 US Department of Justice
 950 Pennsylvania Avenue NW
 Washington, DC 20530-0001
 Capella University
 62762 Collection Center Drive
 Chicago, IL 60693
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                               Case 20-50176         Doc 2   Filed 02/18/20   Page 8 of 11

 Capital Accounts
 PO Box 140065
 Nashville, TN 37214
 Capital One
 PO Box 30285
 Salt Lake City, UT 84130
 Capital One
 c/o Becket and Lee LLP
 PO Box 3001
 Malvern, PA 19355
 Comenity Bank/Express
 PO Box 182789
 Columbus, OH 43218
 Credit Bureau of Greensboro
 PO Box 26140
 Greensboro, NC 27402
 Credit One Bank
 PO Box 98873
 Las Vegas, NV 89193
 Datamax
 Interstate Credit Collections
 711 Coliseum Court
 Winston Salem, NC 27106
 Dr. Amy Jo Pardon, DDS
 406 W. Mountain Street
 Kernersville, NC 27284
 Dr. Ronald W. Logan, Jr, DDS
 4622 Country Club Drive, Suite 240
 Winston Salem, NC 27104
 Drs. Bailey, Peoples & Oghali, PA
 1405 Westgate Center Drive
 Winston Salem, NC 27103
 Educational Credit Management Corp.
 PO Box 16408
 Saint Paul, MN 55116
 Fedloan Servicing
 PO Box 69184
 Harrisburg, PA 17106
 First National Bank
 4140 E. State Street
 Hermitage, PA 16148
 First Point Collection Resources
 PO Box 26140
 Greensboro, NC 27402
 Forsyth County Clerk of Superior Court
 200 North Main Street
 Winston Salem, NC 27101
 Forsyth County Tax Collector
 PO Box 82
 Winston Salem, NC 27102
 Forsyth Emergency Services
 Novant Health Forsyth Medical Center
 3333 Silas Creek Parkway
 Winston Salem, NC 27103
 Franklin Collection Service
 PO Box 3910
 Tupelo, MS 38803
 Get Fit LLC
 320 London Road, #105
 Delaware, OH 43015
 Greensboro Radiology
 1331 N. Elm Street, Suite 200
 Greensboro, NC 27401



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                               Case 20-50176         Doc 2   Filed 02/18/20   Page 9 of 11

 Greensboro Radiology
 PO Box 26152
 Greensboro, NC 27402
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346
 Internal Revenue Service
 2303 Meadowview Road
 Insolvency, Mail Stop 9
 Greensboro, NC 27407
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346
 Jay Green
 The Green Law Firm, PC
 908 Edenton Street
 Raleigh, NC 27601
 Kohl's/Capital One NA
 PO Box 3084
 Milwaukee, WI 53201
 LabCorp
 PO Box 2240
 Burlington, NC 27216
 Lendmark Financial Corporate Office
 2118 Usher Street NW
 Covington, GA 30014
 Lendmark Financial Services, LLC
 Attn: Officer/Managing Agent
 1735 North Brown Road, Suite 300
 Lawrenceville, GA 30043
 Lendmark Financial Services, LLC
 by and through its Registered Agent
 CT Corporation System
 160 Mine Lake Ct, Ste 200
 Raleigh, NC 27615-6417
 Lendmark Financial Services, LLC
 960 S. Main Street, B
 Kernersville, NC 27284
 LVNV Funding, LLC
 Resurgent Capital Services
 PO Box 10587
 Greenville, SC 29603
 LVNV Funding, LLC
 Resurgent Capital Services
 PO Box 10587
 Greenville, SC 29603
 Midway Meats
 3280 Clodfelter Road
 Winston Salem, NC 27107
 National Recovery
 PO Box 67015
 Harrisburg, PA 17106
 NC Department of Revenue
 Attn: Reginald S. Hinton, Process Agent
 PO Box 25000
 Raleigh, NC 27640
 NC Department of Revenue Bankruptcy Unit
 PO Box 1168
 Raleigh, NC 27602
 NC Division of Employment Security
 PO Box 25903
 Raleigh, NC 27611-5903




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                             Case 20-50176           Doc 2   Filed 02/18/20   Page 10 of 11

 North State Acceptance, L.L.C.
 Attn: Officer/Managing Agent
 PO Box 58187
 Raleigh, NC 27658-8187
 North State Acceptance, L.L.C.
 by and through its Registered Agent
 CT Corporation System
 160 Mine Lake Ct Ste 200
 Raleigh, NC 27615
 North State Acceptance, LLC
 PO Box 309
 Kernersville, NC 27285
 Novant Health
 PO Box 1123
 Minneapolis, MN 55440
 Novant Health Imaging Piedmont
 185 Kimel Park Drive, #160
 Winston Salem, NC 27103
 Nutribullet LLC
 PO Box 4575
 Pacoima, CA 91333
 OneMain Financial
 PO Box 3251
 Evansville, IN 47731-3251
 Onemain Financial Group
 256 Summit Square Boulevard
 Winston Salem, NC 27105
 OneMain Financial Group, LLC
 Attn: Officer/Managing Agent
 100 International Drive, 16th Floor
 Baltimore, MD 21202-4673
 Pathologists Diagnostic Laboratory
 3333 Silas Creek Parkway
 Winston Salem, NC 27103
 Piedmont Triad Anesthesia PA
 145 Kimel Park Drive, #120
 Winston Salem, NC 27103
 Pinnacle Service Solutions, LLC
 4408 Milestrip Road, #247
 Buffalo, NY 14219
 PMAB, LLC
 PO Box 12150
 Charlotte, NC 28220
 Progressive Management Services
 PO Box 2220
 West Covina, CA 91793-2220
 Quantum3 Group LLC
 PO Box 788
 Kirkland, WA 98083
 QVC
 1200 Wilson Drive at Studio Park
 West Chester, PA 19380
 Radius Global Solution
 7831 Glenroy Road, Suite 250
 Minneapolis, MN 55439
 SCA Collections, Inc.
 300 E. Arlington Blvd. Suite 6-A
 Greenville, NC 27858
 SCA Collections, Inc.
 300 E. Arlington Blvd. Suite 6-A
 Greenville, NC 27858
 Solstas Lab Partners
 PO Box 35907
 Greensboro, NC 27425


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                             Case 20-50176           Doc 2   Filed 02/18/20    Page 11 of 11

 Stern Recovery
 1102 Grecade Street
 Greensboro, NC 27408
 Stern Recovery
 415 N. Edgeworth Street, Suite 210
 Greensboro, NC 27401
 Stern Recovery Services
 P.O. Box 14899
 Greensboro, NC 27415
 The Kraze Fitness
 1850 Healy Drive
 Winston Salem, NC 27103
 Torres Credit
 27 Fairview Street
 Carlisle, PA 17015
 Triad Radiology
 3155 Maplewood Avenue
 Winston Salem, NC 27103
 Triad Radiology
 3155 Maplewood Avenue
 Winston Salem, NC 27103
 US Attorney- Middle District of NC
 Attn: Civil Process Clerk
 101 S. Edgeworth Street 4th Floor
 Greensboro, NC 27401
 Verizon by American InfoSource LP, Agent
 4515 Santa Fe Avenue
 Oklahoma City, OK 73118
 Verizon Wireless Bankruptcy Department
 500 Technology Drive, Suite 550
 Weldon Spring, MO 63304
 Wake Forest Baptist Health
 Medical Center Boulevard
 Winston Salem, NC 27103
 Wells Fargo Bank, N.A.
 Attention: Bankruptcy Department MAC
 #D3347-014
 3476 Stateview Blvd.
 Fort Mill, SC 29715
 West Creek Financial
 4951 Lake Brook Drive
 Glen Allen, VA 23060
 Winston Bone & Joint Surgical
 3817 Forestgate Drive
 Winston Salem, NC 27103
 Winston Salem Utilities
 100 E 1st Street, #131
 Winston Salem, NC 27101

 Date      February 18, 2020                                                       /s/ Brandi L. Richardson
                                                                                   Brandi L. Richardson 38699




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
